DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.
Rejoinder
Claim 16 directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP§ 821.04(b), claims 1-10, directed to a separate method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 3/17/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim maybe subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211,1215, 170 USPQ129, 131-32 (CCPA 1971). See also MPEP § 804.01
Allowable Subject Matter
Claim(s) 1-10, 16, 18-23 as filed 3/14/22 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Cassinis on 4/18/22.
The application has been amended as follows: 
----
1. (Previously Presented – Currently Amended) A method of using a water filtration system comprising: 
filling a water receptacle of the water filtration system with unfiltered water, the water filtration system comprising: 
the water receptacle to house unfiltered water, the water receptacle including an aperture located in a side wall of the water receptacle; 

a receiver comprising a first receiver end and a second receiver end, the first receiver end configured to couple to at least one of a valve, the valve configured to control a water flow from an interior of the water receptacle to an exterior of the water receptacle; 
one or more washers and a nut, the one or more washers and the nut configured to pass over the receiver to create a seal; 
a first bead in the valve configured to lock directly into the receiver and configured to rotate a valve opening to allow water flow; 
a filter housing to filtrate the unfiltered water, the filter housing located on an interior surface of the side wall of the water receptacle, a first housing end of the filter housing connected to the second receiver end housing end of the filter housing connected to porous tubes to collect contaminants, wherein the porous tubes are hollow fibers; 
a removable filter sleeve removably coupled to the filter housing via one or more threads or beads and configured to removably connect to the filter housing to encase the porous tubes connected to the second housing end of the filter housing and to disconnect from the filter housing to uncover the porous tubes connected to the second housing end of the filter housing and to provide access for cleaning the porous tubes connected to the second housing end of the filter housing;
filtrating the unfiltered water through the porous tubes encased in the removable filter sleeve in the filter housing in the water receptacle; and 
moving filtered water from the filter housing to the valve, the valve being positioned adjacent to an exterior surface of the wall in the water receptacle, the valve connected to the first receiver end.
  	2. (Previously Presented – Currently Amended) The method of claim 1, further comprising:  rotating the first bead to open and close the 
  	3. (Previously Presented-Currently Amended) The method of claim 1, further comprising:  disconnecting the removable filter sleeve from the second housing end of the filter housing to provide access to the porous tubes. 
 	4. (Previously Presented) The method of claim 1, further comprising:  disconnecting the filter housing from the water receptacle; and  cleaning the porous tubes. 
  	5. (Previously Presented) The method of claim 4, further comprising: 
cleaning the porous tubes by rinsing the porous tubes.   
6. (Previously Presented) The method of claim 5, further comprising: 
cleaning the porous tubes by rinsing the porous tubes in unfiltered water. 
  	7. (Previously Presented) The method of claim 4, further comprising: 
 removing contaminants from the porous tubes. 
 	8. (Previously Presented) The method of claim 1, wherein the valve is positioned adjacent to an exterior surface of the sidewall in the water receptacle in a horizontal axis.  
9. (Previously Presented) The method of claim 1, wherein the valve is positioned adjacent to an exterior surface of the sidewall in the water receptacle in a vertical axis. 
 	10. (Previously Presented – Currently Amended) The method of claim 1, further comprising:  attaching a water supply onto the valve;valve, filter housing, and the porous tubes with the connected 
11.-15 (Cancelled). 
  	16. (Currently Amended) A water filtration system comprising: 
a water receptacle to house unfiltered water, the water receptacle including an aperture located in a side wall of the water receptacle; 
a receiver comprising a first receiver end and a second receiver end, the first receiver end configured to couple to at least one of a valve, 
one or more washers and a nut, the one or more washers and the nut configured to pass over the receiver to create a seal; 
a first bead in the valve configured to lock directly into the receiver and configured to rotate a valve opening to allow water flow; 
a filter housing to filtrate the unfiltered water, the filter housing located on an interior surface of the sidewall of the water receptacle, a first housing end of the filter housing connected to the second receiver end, and a second housing end of the filter housing connected to porous tubes to collect contaminants, wherein the porous tubes are hollow fibers; 
a removable filter sleeve removably coupled to the filter housing via one or more threads or beads and configured to removably connect to the filter housing to encase the porous tubes connected to the second housing end of the filter housing and to disconnect from the filter housing to uncover the porous tubes connected to the second housing end of the filter housing and to provide access for cleaning the porous tubes connected to the second housing end of the filter housing. 
 	17. (Cancelled). 
18. (Original) The water filtration system of claim 16, wherein the porous tubes are encased by nylon netting. 
  	19. (Original) The water filtration system of claim 16, wherein the porous tubes are cleaned by agitation. 
 20. (Original) The water filtration system of claim 16, wherein the porous tubes are cleaned in unfiltered water. 
 	21. (Previously Presented) The water filtration system of claim 16, wherein the receiver is configured to extend through the aperture located in the sidewall of the water receptacle, and wherein the receiver is configured to removably couple the at least one of the valve or the hose located on an exterior surface of the sidewall of the water receptacle to the filter housing located on the interior surface of the sidewall of the water receptacle. 
 	22. (Previously Presented) The water filtration system of claim 21, wherein the aperture located in the sidewall of the water receptacle is smaller than the filter housing. 
 	23. (Previously Presented) The water filtration system of claim 21, wherein the water filtration system comprises the valve of the at least one of the valve or the hose, and wherein the filter housing is removably coupled to the valve and the filter housing is independently removable from the water receptacle without removing the valve. 
24.-25. (Cancelled). 
-----
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777